DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Claims 1-6 & 8-28 were previously pending in this application.  The amendments filed 29 June 2022 have been entered and the following has occurred: No Claims have been amended, cancelled, or added.
Claims 1-6 & 8-28 remain pending in the application.















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 & 8-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The claims recite subject matter within a statutory category as a process (claims 15-23), machine (claims 24-28), and manufacture (claims 1-6 & 8-14) which recite steps of:
selecting a number of ray origin points in response to a statistical occupancy of a medical facility floor map, a communicability of a specific disease being mapped, or a size of an infectious zone of the specific disease being mapped;
selecting rays in response to the number of ray origin points generated,
the cast rays stopping upon encountering a physical barrier mapped in the medical facility floor map;
defining at least one physical barrier mapped in the medical facility floor map as a porous barrier, the cast rays stopping upon encountering the porous physical barrier with a stopping probability indicative of porosity of the porous physical barrier
generating an infections transmission probability map from intersections of the cast rays over the medical facility floor map; and
displaying, on the at least one display, at least a portion of the medical facility floor map overlaid with the infectious transmission probability map.
The limitations presented above recite Mathematical Concepts, under their broadest reasonable interpretation.  More specifically, the limitations represent embodiments that are based on or involve a mathematical concept.  That is, limitations that are merely based on or involve a mathematical concept described in the specification (i.e. utilizing mathematical relationships and fundamentals of occupancy density, ray-casting algorithms, and epidemiological/infectious transmission principles, e.g. see Applicant’s spec Par [0031] & [0035]), but are simply applied to an intended field of use or technological environment (i.e. identification of epidemiological transmission hot spots within a medical facility by applying said mathematical concepts) fall within the “Mathematical Concepts” grouping of abstract ideas. While no specific mathematical formulae or expressions are recited in the Claims, the limitations include performing ray-casting algorithms based on statistical occupancy of a medical facility floor map and applying epidemiological principles, such as infection rate of a certain infection via airborne or porous surface transmission, etc., to the ray-casted floor map to generate and calculate infectious transmission zone, transmission zone sizes, and communicability of a specific disease within a medical facility.  As such, the Claims recite an abstract idea, i.e. Mathematical Concepts, under broadest reasonable interpretation
Dependent claims recite additional subject matter which further narrows or defines the abstract ideas embodied in the independent claims (such as claims 2-6, 8-14, 16-23 & 25-28, reciting particular aspects of how generating the points, rays, barriers, barrier porosities/probability, and infectious transmission probability map may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a non-transitory computer readable medium, one or more electronic processors, a display, a user input device, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification par [0030], [0030], [0030], [0030], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea(s) (such as recitation of distributing ray origin points and defining at least one physical barrier mapped in the floor map as a porous barrier associated with a probability indicative or porosity of the barrier, amounts to mere data gathering, recitation of casting rays from the distributed origin points and generating an infectious transmission probability map based on the intersections of the cast rays and the porous barriers/porosity probability for each barrier amounts to selecting a particular data source or type of data to be manipulated, recitation of displaying the medical facility floor map overlaid with the infectious transmission probability map amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea(s) to a particular technological environment or field of use (such as recitation of an infectious transmission probability map, a medical facility, and the typical uses of ray casting as found in the ray casting field, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6, 8-14, 16-23, & 25-28, additional limitations which amount to invoking computers as a tool to perform the abstract idea(s), claims 5-6, 8-9, & 18, additional limitations which add insignificant extra-solution activity to the abstract idea(s) which amounts to mere data gathering, claims 2-4, 6, 8-14, 16-17, 19-23, & 25-28, additional limitations which add insignificant extra-solution activity to the abstract idea(s) by selecting a particular data source or type of data to be manipulated, claims 2-6, 8-13, 16-23, & 25-27, additional limitations which generally link the abstract idea(s) to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea(s) into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s).  As discussed above with respect to discussion of integration of the abstract idea(s) into a practical application, the additional elements amount to no more than mere instructions to apply an exception(s), add insignificant extra-solution activity to the abstract idea(s), and generally link the abstract idea(s) to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea(s) per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a medical facility floor map, defining and receiving a physical barrier with an associated porosity/stopping probability at the system via wireless interface, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining infectious transmission probability map based on ray-casting interactions, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); generating/storing an infectious transmission probability map and updating this map, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing instructions to perform the computer-implemented method, storing the medical facility floor map, storing the ray origin points, storing the casting rays, storing a physical barrier and/or an associated porosity/stopping probability. storing the infectious transmission probability map, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); (See Gonzalez Banos et al. (U.S. Patent Publication No. 20160188755), Yoon et al. (U.S. Patent Publication No. 20140257779), Kalai et al. (U.S. Patent Publication No. 20140163928), and Lee et al. (U.S. Patent Publication No. 20150123971) for describing well-understood, routine, conventional activity for determining sensor placements and general aspects surrounding ray-casting/ray-tracing techniques))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea(s) into a practical application, amount to invoking computers as a tool to perform the abstract idea(s).  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-6, 8-14, 16-23, & 25-28, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (See Gonzalez-Banos et al. (U.S. Patent Publication No. 20160188755), Yoon et al. (U.S. Patent Publication No. 20140257779), Kalai et al. (U.S. Patent Publication No. 20140163928), and Lee et al. (U.S. Patent Publication No. 20150123971) for describing well-understood, routine, conventional activity for determining sensor placements and general aspects surrounding ray-casting/ray-tracing techniques) ; claims 5-6, 8-9, & 18, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); , claims 2-4, 6-14, 16-17, 19-23, & 25-28 reciting various computations that are performed by the systems such as via arbitrarily determining points on the medical facility floor map based on occupancy statistics, etc., various aspects of ray-casting, and determining densities of intersecting rays based on various computations, imported statistics, and aspects of ray-casting, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 8, 11, 13, 20-21, & 23 which would include updating the infectious transmission probability map or a patient transport route in response to receiving updated occupancy statistics, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-6, 8-14, 16-23, & 25-28, which include storage of computerized instructions, parameters, programs, etc., e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.









Response to Arguments
Applicant's arguments filed 29 June 2022 have been fully considered but they are not persuasive:
Regarding 35 U.S.C. 101 rejections of Claims 1-6 & 8-28, Applicant argues on pp. 10-12 of Arguments/Remarks that because the Claims presented on pp. 11-12 of Arguments/Remarks which can also be found in the MPEP comprise mathematical calculations and are patent eligible because they recite a method that cannot be performed in the human mind and the present Claims cannot be performed in the human mind, then the instant set of Claims should also be allowable.  Examiner respectfully disagrees with Applicant’ arguments.  More specifically, Examiner points to the portion that Applicant specifically cites on pp. 11 of Arguments/Remarks that states “Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind”.  That is, the cited Claims that Applicant presents on pp. 11-12 represent claims that do not recite a mental process, but also have no bearing weight on whether the Claims recite other judicial exceptions, i.e. Mathematical Concepts.  That is, Applicant argues that because this cited portion of the MPEP states that those Claims cannot be practically performed in the human mind and do not recite a mental process, the Claims are patent eligible.  However, this is not explicitly stated in the cited portion of the  MPEP.  Rather, the MPEP is showing that the Claims cannot be practically performed in the human mind and therefore does not represent a mental process, one of the several judicial exceptions that exist alongside Mathematical Concepts, Methods of Organizing Human Activity, etc.  Therefore, this portion of Applicant’s arguments does not argue in favor of the instant set of Claims not reciting a judicial exception.  Rather, this portion of the Arguments argues that the instant set of Claims does not recite a mental process, which Examiner agrees with as discussed in previous Office Action(s).  However, Examiner asserts that the instant set of Claims, even in few of this argument presented by Applicant, still recite Mathematical Concepts.  Therefore, Claims 1-6 & 8-28 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-6 & 8-28, Applicant argues on pp. 12-16 that the cited Examples found in PEG, such as Examples 38 & 39, point towards the instant set of Claims being patent-eligible because the Examples that are cited provide examples of claims that are patent-eligible due to them being so mathematically complex that they cannot be performed in the human mind, but do not recite mathematical relationships, formulas, or calculations.  Further, Example 41 provides an example that clearly does recite a mathematical formula or calculation and Applicant argues is not similar to the instant set of Claims.  Therefore, by the Claims being more similar to Examples 38 & 39, the instant set of Claims do not recite mathematical formula or calculation and are patent-eligible.  Examiner respectfully disagrees with Applicant’s arguments.  In the Examples 38 & 39, the Office contended that the limitations may be based on mathematical concepts, but the mathematical concepts are not recited in the Claims and/or the Claims are not directed towards the mathematical concepts recited therein.  However, the instant set of Claims utilize mathematical relationships and fundamentals of occupancy density, ray-casting algorithms, and epidemiological/infectious transmission principles, e.g. see Applicant’s spec Par [0031], [0035], [0038].  While it is not explicitly mentioned or recited in the Claims, which Examiner concedes is similar to the Examples, the Specification points towards the steps being implemented by the system comprising mathematical relationships, formulae, calculations, etc.  That is, the system is clearly directed towards implementing said mathematical relationships, formulae, calculations, etc. without being clearly mentioned in the Claims, which contrasts Examples 38 & 39.  For example, the system calculates occupancy density, ray-casting efforts, utilizing epidemiological/infectious transmission principles to specifically generate the disease-transmission probability map(s).  Therefore, the Claims are determined to be directed towards the mathematical concepts.  As such, Claims 1-6 & 8-28 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 101 rejections of Claims 1-6 & 8-28, Applicant has argued in previous responses that the Claims are not directed towards a judicial exception or abstract idea because any recited judicial exception/abstract idea is integrated into a practical application.  More specifically, Applicant generally argues that the Claims represent a technical improvement in the methods of “mapping the probability of infectious transmission in a hospital or other medical facility”.  Further, Applicant argues that such embodiments allow for creating patient transport routes, hospital cleaning schedules, and a hospital floorplan design and thereby allows for practical application of the recited abstract idea. Examiner respectfully disagrees with Applicant’s arguments.  Regarding Applicant’s arguments towards the instant set of Claims representing a technical improvement in the methods of “mapping the probability of infectious transmission in a hospital or other medical facility”.   The instant set of Claims and Specification, have a distinct lack of explaining how such embodiments directly result in improvements of “mapping the probability of infectious transmission in a hospital or other medical facility” other than simply applying mathematical relationships from separate fields into the field of epidemiological transmission mapping and stating that these mathematical relationships haven’t been considered before in this field, thereby improving said field without explaining more of said improvements.  Therefore, it has been recommended by Examiner that Applicant specifically argue why considering certain embodiments of the generation of infectious transmission maps, such as porosity, is considered an improvement over other infectious transmission probability map generation techniques found in the prior art, rather than arguing that the limitations are simply considered novel/non-obvious because of mathematical relationships that haven’t been considered before in this field or simply adding extra-solution activity to the recited abstract idea such as creation of patient transport routes, hospital cleaning schedules, and/or a hospital floorplan design, which typical infectious transmission probability mapping techniques already allow.  There is no showing that aspects which Applicant’s system resolves deficiencies of prior art systems do not, such as how details resolving the handling of aspects such as porosity resolves technological deficiencies of existing technological approaches.  As such, the 35 U.S.C. 101 rejections of Claims 1-6 & 8-28 are maintained.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is (571) 270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R. MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        10/12/2022

/JONATHAN DURANT/Primary Examiner, Art Unit 3626